Citation Nr: 1003483	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-02 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.  

3.  Entitlement to service connection for vision problems, to 
include as secondary to diabetes mellitus.  

4.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 
1968 and from February 1991 to May 1991.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut, in which the RO denied service 
connection for PTSD, hypertension, peripheral neuropathy of 
the left hand, and vision problems (blurry vision) and 
granted service connection for diabetes mellitus, evaluated 
as 20 percent disabling, and erectile dysfunction, evaluated 
as noncompensable.  The RO also granted special monthly 
compensation (SMC) based on loss of use of a creative organ.  
The grants of service connection and the grant of SMC were 
each effective November 30, 2005.  

In November 2007, the Veteran testified before a Decision 
Review Officer (DRO) at the RO.  A transcript of that hearing 
is of record.  

During the November 2007 hearing, the Veteran withdrew his 
claim for service connection for peripheral neuropathy of the 
left hand, his claim for an initial compensable rating for 
erectile dysfunction, and his claim for a level of special 
monthly compensation greater than that specified under 
38 U.S.C.A. § 1114(k).  As such, these issues are no longer 
before the Board.  See 38 C.F.R. § 20.204 (2009).

In May 2009, subsequent to issuance of the most recent 
supplemental statement of the case, the Veteran submitted 
medical evidence regarding his claim for service connection 
for a psychiatric disability, to include PTSD.  In June 2009, 
his representative submitted a waiver of RO consideration of 
the evidence.  The Board accepts this evidence for inclusion 
in the record.  See 38 C.F.R. § 20.1304 (2009).

The Board notes that, in the April 2006 rating decision, the 
RO denied service connection for PTSD.  The RO has continued 
to characterize this claim as entitlement to service 
connection for PTSD.  However, review of the claims file 
reflects that the Veteran has been diagnosed with other 
psychiatric disabilities, including depressive disorder and 
dysthymia.   Given the diagnoses of record, the Board has 
recharacterized this issue on appeal as entitlement to 
service connection for a psychiatric disability, to include 
PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).

The issue of service connection for a psychiatric disability, 
to include PTSD, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Hypertension was not manifested to a compensable degree 
within a year after separation from service, and there is no 
competent medical evidence or opinion even suggesting a 
medical nexus between hypertension and service or service-
connected diabetes mellitus. 

3.  There is no competent medical evidence or opinion even 
suggesting a medical nexus between vision problems and 
service or service-connected diabetes mellitus. 

4.  The medical evidence demonstrates that diabetes mellitus 
has been controlled with insulin and a restricted diet; there 
is no medical evidence of required restrictions on activities 
due to diabetes mellitus.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may service incurrence be presumed, and is not 
proximately due to or the result of service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310(a) (2009).

2.  Vision problems were not incurred in or aggravated by 
active service and are not proximately due to or the result 
of service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.310(a) (2009).

3. The criteria for a rating in excess of 20 percent for 
diabetes mellitus are not met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In 
this case, the Veteran's claim for service connection for a 
diabetes mellitus, hypertension secondary to diabetes 
mellitus, and vision problems secondary to diabetes mellitus 
was received in November 2005.  Thereafter, he was notified 
of the general provisions of the VCAA by the RO in 
correspondence dated in December 2005.  This letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claims, identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent 
information regarding the VCAA.  Thereafter, the claims were 
reviewed and the April 2006 rating decision was issued.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

The Board notes that the claim for a higher initial rating 
for diabetes mellitus is a downstream issue, which was 
initiated by a notice of disagreement.  The Court has held 
that, as in this case, once a notice of disagreement from a 
decision establishing service connection and assigning the 
rating and effective date has been filed the notice 
requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to 
the further communications with the appellant, including as 
to what "evidence [is] necessary to establish a more 
favorable decision with respect to downstream elements...."  
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Hence, there 
is no duty to provide additional notice in regard to this 
issue.  

During the pendency of this appeal, the Court, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in March 2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, and 
VA and private treatment records have been obtained and 
associated with his claims file.  The Veteran has also been 
provided with a VA diabetes mellitus examination to assess 
the current nature and etiology of his claimed disabilities.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Service Connection - Law and Regulations

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.   Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection can be granted for certain diseases, 
including hypertension, if manifest to a degree of 10 percent 
or more within one year of separation from active service.  
Such diseases shall be presumed to have been incurred in 
service even though there is no evidence of disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.   38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  See 38 C.F.R. § 3.310(b) (2009).  

According to VA schedular guidelines, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
or greater and isolated systolic hypertension means the 
systolic blood pressure is predominantly 160 or greater with 
diastolic pressure of less than 90.  See 38 C.F.R. § 4.104 
Diagnostic Code 7101 (2009).  

Factual Background and Analysis - Hypertension

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that service 
connection for hypertension is not warranted.  

Service treatment records include some elevated blood 
pressure readings.  During the Veteran's first period of 
service, there was a single elevated blood pressure reading, 
130/90 in February 1967.  Blood pressure was 154/70 on 
enlistment, 126/72 in July 1965, and 120/78 on separation 
examination in December 1967.  Blood pressure readings 
between the Veteran's two periods of service were 
normotensive.  In this regard, United States Army Reserve 
medical records note that blood pressure was 114/76 in 
January 1979, 124/82 in November 1982, 132/84 in November 
1986, 110/80 in June 1989, and 110/80 and 120/84 in July 
1990.  

During the Veteran's second period of service, blood pressure 
was elevated on two days.  On February 22, 1991 blood 
pressure in the right arm was 150/92, while blood pressure in 
the left arm was 142/98.  Another blood pressure reading from 
that date was recorded as 138/98.  Blood pressure recorded on 
February 26, 1991 was 150/98.  The Veteran subsequently had 
his blood pressure recorded for five days in February and 
March 1991.  These blood pressure readings were 134/84, 
130/78, 126/76, 130/78, and 144/88.  On separation 
examination in May 1991, blood pressure was 130/76.  

In October 2005, the Veteran was admitted to St. Francis 
Hospital with elevated blood glucose levels associated with a 
one-week history of polydipsia, polyuria, fatigue, and visual 
blurring.  His past medical history was positive for 
hypertension, and medications included Altace.  The discharge 
diagnoses included hypertension and new-onset diabetes 
mellitus. 

Records of VA treatment from January 2004 to August 2007 
reflect diagnoses of and treatment for hypertension.  

On VA diabetes mellitus examination in July 2007, the Veteran 
gave a history of diabetes mellitus diagnosed in October 2005 
and hypertension diagnosed in the 1990s.  The examiner noted 
that hypertension was diagnosed prior to the diagnosis of 
diabetes mellitus.  On examination, blood pressure was 
112/70, taken three times.  The examiner noted that review of 
the service treatment records did not show treatment for 
hypertension in service and, while VA treatment records 
revealed a diagnosis of diabetes mellitus, the Veteran's 
hypertension occurred well before the diagnosis of diabetes.  
The examiner opined that it was less likely than not that 
hypertension was related to the diagnosis of diabetes 
mellitus.  

During the November 2007 hearing, the Veteran testified that 
he started having hypertension within the past five years, 
after he was diagnosed with diabetes.  He stated that no one 
had specifically addressed whether his hypertension was 
caused by diabetes, but that his private physician, Dr. 
Gandel, said that it was probably a complication of diabetes, 
although he had never put this opinion in writing.  

Records of treatment from Dr. Gandel, dated from March 1977 
to September 2008 include diagnoses of and treatment for 
hypertension.  These records include numerous blood pressure 
readings (in excess of 15); which, while mostly normal, 
include some elevated blood pressure readings.  In this 
regard, blood pressure was 130/90 in December 1991 and 
November 1992, was 140/90 in February 1997 and March 1998 and 
was 135/92 in January 2008.  While barely legible, a 
September 2004 record appears to include an impression of 
borderline hypertension.  Treatment on that date included 
Altace, which, is prescribed to treat high blood pressure.  
See 
http://www.nlm.nih.gov/medlineplus/druginfo/meds/a692027.html
.  

The Veteran contends that hypertension is related to diabetes 
mellitus; however, the July 2007 VA examiner, who reviewed 
the claims file and examined the Veteran, clearly opined that 
hypertension was less likely than not related to diabetes.  
The Board finds this opinion dispositive of the question of 
whether the Veteran's hypertension is proximately due to or 
aggravated by diabetes mellitus, as the examiner's findings 
were based on a review of the claims file and a thorough 
physical examination.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The Board acknowledges that, in providing a rationale for her 
opinion, the VA examiner indicated that hypertension occurred 
well before the diagnosis of diabetes.  Significantly, the VA 
examination report described hypertension as diagnosed in the 
1990s.  The Veteran subsequently testified, during the 
November 2007 hearing, that he was diagnosed with 
hypertension after he was diagnosed with diabetes.  However, 
the medical evidence of record does not support his 
assertion.  Rather, the record reflects that the Veteran was 
initially diagnosed with diabetes mellitus in October 2005.  
The discharge summary from the hospital where the initial 
diagnosis of diabetes mellitus was rendered reflects that the 
Veteran had a prior medical history of hypertension.  

Thus, the only competent, probative (persuasive) opinion on 
the question of whether hypertension is proximately due to or 
aggravated by diabetes mellitus weighs against the claim for 
service connection.  The Veteran has not presented or 
identified any existing, contrary medical opinion that, in 
fact, supports the claim for service connection.  While the 
Veteran testified in November 2007 that Dr. Gandel had told 
him that hypertension was probably a complication of 
diabetes, he admitted that the physician had never put this 
opinion in writing, and review of the records of treatment 
from Dr. Gandel are negative for any opinion regarding 
etiology of hypertension.  The Veteran's own unsupported 
assertion of what a doctor allegedly told him does not, in 
and of itself, constitute medical evidence of the required 
nexus.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

The Board has considered whether service connection for 
hypertension could be established on a direct basis.  

The Board notes that the Veteran's service treatment records 
contain some elevated blood pressure readings.  Specifically, 
blood pressure was 130/90 in February 1967, and was elevated 
on two days in February 1991.  Despite these three days of 
elevated blood pressure readings, the remainder of the blood 
pressure readings in service are normotensive.  
Significantly, blood pressure on separation examination in 
December 1967 was normotensive, as were blood pressure 
readings recorded over five days in February and March 1991.  
Blood pressure was also normotensive on separation 
examination in May 1991.  Even extending the benefit of the 
doubt to the Veteran, the Board finds that considering the 
context of the numerous normotensive blood pressure readings 
taken throughout the Veteran's periods of active duty, the 
elevated blood pressure readings recorded on three days do 
not comprise the predominant trend that is required by VA 
schedular guidelines to establish hypertension during 
service.  This conclusion is bolstered by the statement of 
the July 2007 VA examiner, that service treatment records did 
not show treatment for hypertension in service.  

Nevertheless, service connection may be granted for any 
disease initially diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In this case, however, there is no medical 
evidence or opinion suggesting that the hypertension is 
related to service.  Therefore, service connection for 
hypertension on a direct basis must be denied.  

Further, while service connection may be established for 
hypertension on a presumptive basis if that disability is 
manifested to a compensable degree within one year after 
separation from service, there is simply no medical evidence 
of hypertension to a compensable degree within a year after 
the Veteran's separation from service.  A 10 percent 
evaluation for hypertension requires diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more, or a history of diastolic blood pressure of 
predominantly 100 or more and continuous medication required 
for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  While 
the Veteran had elevated blood pressure readings of 130/90 in 
December 1991, less than a year after separation from 
service, there are simply no blood pressure readings 
satisfying the criteria for a 10 percent rating within a year 
after separation from service.  Nor is there any evidence 
that the Veteran had a history of diastolic blood pressure of 
predominantly 100 or more, and required continuous medication 
for control.  Therefore, service connection for hypertension 
cannot be established on a presumptive basis.  

In addition to the medical evidence, the Board also has 
considered the statements of the Veteran and his 
representative.  However, to the extent that any such lay 
statements are being offered to answer the questions of 
whether the Veteran's hypertension is related to service or 
service-connected diabetes mellitus, such evidence must fail.  
Such matters are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran and his representative are laypersons 
without the appropriate medical training or expertise, they 
are not competent to render probative (i.e., persuasive) 
opinions on these medical matters.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  
Consequently, the lay assertions as to the nature or etiology 
of the Veteran's claimed hypertension have no probative 
value.

For all the foregoing reasons, the claim for service 
connection for hypertension, to include as secondary to 
diabetes mellitus, must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

Factual Background and Analysis - Vision Problems

Service treatment records reflect that the Veteran wore 
glasses.  Of record is an August 1964 order for spectacles.  
In his December 1967 separation examination, the physician 
noted that he began wearing glasses for reading in 1965.  On 
separation examination in May 1991, distant vision was 
correctable to 20/20 in each eye, and near vision was 
correctable to 20/30 in each eye.  The Board notes that 
clinical evaluation of the eyes revealed a bilateral 
abnormality; however, the separation examination report in 
regard to this abnormality is illegible.  

Records of VA treatment from January 2006 to August 2007 
reflect complaints regarding and treatment for vision 
problems.  In January 2006, the Veteran complained of blurred 
vision, improved with insulin therapy.  January and July 2007 
records of VA treatment indicate that a January 2007 VA 
optometry examination included the diagnosis of insulin 
dependent diabetes mellitus without retinopathy ("IDDMx 2yrs 
s (sans) retinopathy").  Review of that optometry note 
reflects that the Veteran presented in January 2007 with 
complaints of night vision not being very good because of 
glare.  He denied other ocular or visual complaints.  Visual 
acuity at distance and near with correction was 20/25-2 in 
each eye.  Other diagnoses included cataracts in each eye, 
symptomatic at night due to glare; and simple myope right 
eye, compound myopic astigmatism left eye, with presbyopia in 
each eye.  Despite the fact that subsequent records of VA 
treatment indicated that the January 2007 optometry treatment 
included a finding of retinopathy, the Board points out that 
the abbreviation "s" with a line over it means without, 
and, as such, the January 2007 treatment record, itself, 
includes a diagnosis of insulin-dependent diabetes mellitus 
without retinopathy.  See http://www.medabbrev.com/index.cfm.  
Conversely, "c" with a line over it means with, and, in the 
same note, the optometrist gave a diagnosis of "CMA OS c 
prespbyopia OU."   

On VA diabetes mellitus examination in July 2007, the 
examiner noted no retinopathy per the Veteran and VA 
optometry report, but indicated that he did have bilateral 
immature cataracts.  The examiner specifically reviewed the 
January 2007 optometry report.  The pertinent diagnosis was 
diabetes mellitus, type II.  The examiner indicated that 
there were no complications from diabetes mellitus noted.  

During the November 2007 hearing, the Veteran testified that 
his visual problems started when he was diagnosed with 
diabetes, and he still had blurred vision.  He added that he 
was unable to read without glasses, and could not drive at 
night because his sight was not very good.  He added that he 
believed this was from diabetes, and stated that, when he got 
glasses from Bloomfield Opticians a year earlier, he was 
informed he had cataracts.  He added that he explained to the 
optometrist that he had blurred vision, and the optometrist 
stated that it was very possible that it could be from 
diabetes.    

Records of private treatment dated from March 1977 to 
September 2008 reflect that, in October 2005, the Veteran 
complained of blurry vision.  His fasting blood sugar was 599 
and he was started on insulin.  On diabetic dilated eye 
examination in November 2005, the physician found diabetes 
without retinopathy in each eye.  

The Board notes, initially, that congenital or developmental 
abnormalities, such as refractive errors of the eye 
(including myopia, presbyopia, and astigmatism) are not 
diseases or injuries within the meaning of the applicable 
legislation.  See 38 C.F.R. § 3.303(c), 4.9 (2009); see also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Hence, any 
vision problem resulting from refractive error does not 
constitute a disability for which service connection may be 
granted and compensation payable.  While service connection 
may be granted, in limited circumstances, for disability due 
to aggravation of a constitutional or developmental 
abnormality by superimposed disease or injury (see VAOPGCPREC 
82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514- 
15 (1993)), there is no medical indication of such in this 
case.

While the Veteran has been diagnosed with cataracts in each 
eye, there is simply no medical evidence or opinion even 
suggesting that cataracts are due to or related to service-
connected diabetes mellitus.  Rather, the July 2007 VA 
examiner, who reviewed the January 2007 VA optometry record, 
opined that there were no complications of diabetes.  While, 
during the November 2007 hearing, the Veteran testified that 
his optometrist told him that it was possible that his 
blurred vision could be from diabetes, the only record 
submitted from Bloomfield Opticians is a November 2006 
prescription, which includes no opinion regarding the 
Veteran's claimed blurry vision.  In any event, as noted 
above, the Veteran's own unsupported assertion of what a 
doctor allegedly told him does not, in and of itself, 
constitute medical evidence of the required nexus.  See 
Robinette, 8 Vet. App. at 77.  
Moreover, even if the optometrist had opined that it was 
possible that the Veteran's blurred vision could be due to 
diabetes, such opinion would only suggest the possibility of 
a relationship between the blurred vision and diabetes 
mellitus.  See Bostain v. West, 11 Vet. App. 124, 127-28 
(1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish a 
medical nexus).  Therefore, such a medical opinion would not 
provide persuasive support for the claim.

Further, there is simply no medical evidence or opinion even 
suggesting that the Veteran has vision problems which are due 
to or related to service.  The Board has considered the fact 
that an illegible eye abnormality was noted on separation 
examination in May 1991; however, this abnormality is 
unrelated to visual acuity, as the examination report itself 
states that visual acuity is addressed in a separate area of 
the report.  That portion of the report indicates that 
distant vision was correctable to 20/20 in each eye, and near 
vision was correctable to 20/30 in each eye.  Based on the 
foregoing, the Board finds that service connection on a 
direct basis is not warranted.  

In adjudicating this claim, the Board has considered the 
appellant's and his representative's assertions; however, 
none of this evidence provides a basis for allowance of the 
claim.  As indicated above, the claim turns on the medical 
matter of etiology, a matter within the province of trained 
medical professionals.  See Jones, 7 Vet. App. at 137-38.  As 
the appellant and his representative are not shown to be 
other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative (i.e., persuasive) opinion on a medical matter.  
See, e.g., Bostain, 11 Vet. App. at 127, citing Espiritu, 2 
Vet. App. 492.  See also Routen, 10 Vet. App. at 186.  Hence, 
none of the lay assertions in this regard have any probative 
value.

For all the foregoing reasons, the claim for service 
connection for vision problems, to include as secondary to 
diabetes mellitus, must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

Higher Initial Rating - Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, where, as here, the question for consideration is 
entitlement to a higher initial rating since the grant of 
service connection, evaluation of the medical evidence since 
the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

791
3
Diabetes mellitus
Ratin
g

Requiring more than one daily injection of 
insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational 
and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either 
progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated
100

Requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications 
that would not be compensable if separately 
evaluated
60

Requiring insulin, restricted diet, and regulation 
of activities
40

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10
Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.
Note (2): When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes. 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2009).  

Factual Background and Analysis

As noted above, in the April 2006 rating decision, the RO 
granted service connection and assigned an initial 20 percent 
rating for diabetes mellitus, effective November 30, 2005.  

Records of private treatment reflect that the Veteran 
received diabetes education and treatment at St. Francis 
Hospital in October 2005.  His diabetes plan included insulin 
and Lantus and an 1800-1900 calorie weight control, low 
saturated fat, low sodium diet.  The Veteran was advised to 
increase exercise and decrease portions to reduce weight.  

Records of VA treatment from January 2006 to August 2007 
reflect diagnoses of and treatment for diabetes mellitus.  
The diagnosis following VA treatment in January 2006, January 
2007, and July 2007 was diabetes, good control on insulin and 
sulfonyl urea.  

The Veteran was afforded a VA examination to evaluate 
diabetes mellitus in July 2007.  In describing frequency of 
ketoacidosis or hypoglycemic reactions, the examiner noted 
that the Veteran had an episode of low blood sugar in June 
2006, when he was working outside and experienced signs and 
symptoms of low blood sugar with diaphoresis.  He took his 
pills for low blood sugar, and felt fine after a few minutes.  
He added that all symptoms resolved, and he did not require 
hospitalization.  He denied ketoacidosis.  He denied any 
hospitalizations in the past year for ketoacidosis or 
hypoglycemic reactions, but indicated that he was on the ADA 
diet.  In describing restriction of activities, the examiner 
noted that the Veteran did restrict his activities due to 
fear of having a low blood sugar reaction.  He did do some 
walking.  Treatment for diabetes included oral hypoglycemic 
medication and insulin.  The Veteran reported that he saw his 
diabetic care provider every six months.  The diagnosis 
following examination was diabetes mellitus, type II.  The 
examiner stated that the diabetes mellitus appeared to be 
well-controlled.  

During the November 2007 hearing, the Veteran testified that 
he exercised by doing sit-ups and trying to walk.  He added 
that he took insulin with each meal and Lantus before he went 
to bed.  

Collectively, the aforementioned evidence reflects that the 
medical evidence provides no basis for assignment of a rating 
in excess of 20 percent for diabetes mellitus.  While the 
Veteran's diabetes mellitus requires insulin and restricted 
diet, there is no medical evidence that the Veteran's 
activities have been regulated since the effective date of 
the grant of service connection.  

Notably, "regulation of activities" is defined by 
Diagnostic Code 7913 as the "avoidance of strenuous 
occupational and recreational activities."  Medical evidence 
is required to show that occupational and recreational 
activities have been restricted.  Camacho v. Nicholson, 21 
Vet. App. 360 (2007).  The criteria for a 40 percent rating 
for diabetes are conjunctive not disjunctive, that is, there 
must be insulin dependence and restricted diet and regulation 
of activities. Camacho.  

While the Veteran reported during the July 2007 VA 
examination that he restricted his activities due to fear of 
having a low blood sugar reaction, there is no medical 
evidence that the Veteran was advised to avoid strenuous 
occupational and recreational activities because of his 
diabetes.  Rather, on VA PTSD examination less than two weeks 
prior to VA diabetes mellitus examination, the examiner noted 
that the Veteran remained active with housework and yardwork 
and walked six miles a day with friends.  Significantly, 
October 2005 records from St. Francis Hospital reflect that 
the Veteran was encouraged to increase exercise.  There is 
simply no medical recommendation of record that the Veteran 
avoid strenuous occupational and recreational activities.  As 
the criteria for a 40 percent rating are not met, it 
logically follows that the criteria for a rating higher than 
40 percent are not met.  

In addition, there is no competent medical evidence that the 
Veteran has any additional compensable diabetic 
complications.  Rather, the July 2007 VA examiner 
specifically stated that no complications from diabetes were 
noted.  Consequently, the assignment of a separate disability 
rating for any other condition is not warranted under 38 
C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  Therefore, a 
rating in excess of 20 percent for diabetes mellitus is not 
warranted.

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the effective date of the grant of service connection, 
diabetes mellitus has reflected so exceptional or so unusual 
a disability picture as to warrant the assignment of any 
higher evaluation on an extra-schedular  basis.  See 38 
C.F.R. § 3.321(b).  In this regard, diabetes mellitus has not 
objectively been shown to markedly interfere with employment; 
rather, the record reflects that the Veteran was retired in 
December 2004, prior to his diagnosis of diabetes mellitus.  
There is also no objective evidence that the disability has 
warranted frequent periods of hospitalization, or that the 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence of any of the factors outlined above, the criteria 
for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, there is no basis for staged 
rating of diabetes mellitus, pursuant to Fenderson, and the 
claim for higher rating must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the doubt doctrine; however, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, is denied.  

Entitlement to service connection for vision problems, to 
include as secondary to diabetes mellitus, is denied.  

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus is denied.  


REMAND

The Board's review of the claims file reveals that further 
action on the claim remaining on appeal is warranted.  

The Veteran contends that he has a psychiatric disability, 
claimed as PTSD, related to his Vietnam service.  Service 
treatment records reflect that, in February 1967, the Veteran 
presented with feelings of weakness and an inability to 
breathe.  He reported trouble sleeping for the past week and 
a half.  He denied any definite emotional problems.  The 
impression was exhaustion, some anxiety of questionable 
etiology.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder; a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor(s); and credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App.  91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v.  
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet.  
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994). 

In January and February 2006 stressor statements, the Veteran 
reported that he came under enemy mortar and rocket attack 
several times at Bien Hoa Air Base and Danang Air Base.  
During the November 2007 hearing, the Veteran reiterated that 
he came under rocket attack at Bien Hoa and Danang.  He 
stated that he came under rocket attack at Bien Hoa in 1965.  
When asked to describe when the attack on Danang occurred, 
the Veteran stated that he arrived in Vietnam in September, 
and went to Danang in December.  Service personnel records 
associated with the claims file reflect that the Veteran 
departed for 162 days of temporary foreign duty on October 
20, 1965 and that he participated in the Vietnam Defense 
Campaign from October 20, 1965 to January 30, 1966.  

A February 2007 record of VA treatment reflects Axis I 
diagnoses of depressive disorder:  dysthymia, and rule out 
posttraumatic stress syndrome (sub-threshold PTSD symptoms).  
The psychologist noted that the Veteran described limited 
combat exposure in Vietnam and mild, limited symptoms related 
thereto.  He added that the Veteran also appeared to suffer 
from dysthymia.  

The Veteran was afforded a VA PTSD examination in July 2007.  
The Axis I diagnosis was dysthymic disorder.  The examiner 
opined that the Veteran did not convincingly endorse symptoms 
of PTSD across all three symptom clusters as necessary for a 
medically confident diagnosis of PTSD.   

In correspondence dated in April 2009 a private psychiatrist, 
Dr. Zelman, indicated that he had conducted a comprehensive 
evaluation of the Veteran, and concluded that he had a 
service-connected psychiatric disability.  He noted that the 
Veteran described being involved in a number of firefights in 
Vietnam, during which friends and colleagues were killed in 
the next bunker.  Dr. Zelman opined that the Veteran had PTSD 
related to his Vietnam experience.  

The Board notes that, while the described stressor of coming 
under enemy attack in Vietnam is potentially independently 
verifiable, there is no indication in the record that the RO 
has attempted to verify this stressor.  While, in a June 2007 
VA examination request, the RO indicated that the Veteran's 
verified stressor was being at Danang when a rocket attack 
hit, the Board can find no verification of this described 
stressor in the record.  On remand, the AMC/RO should attempt 
to verify the claimed stressor of coming under enemy attack.  

In addition, the Board notes that while Dr. Zelman has opined 
that the Veteran has PTSD related to his military service, it 
is not clear if he reviewed records of the Veteran's military 
and medical history before offering his opinion.  Further, 
the finding of some anxiety in the service treatment records, 
coupled with the February 2007 record of VA treatment, in 
which the psychologist diagnosed dysthymic disorder and 
opined that the Veteran had limited symptoms related to 
combat exposure in Vietnam, suggests a nexus between current 
psychiatric disability and service.  Based on the evidence of 
record, the Board finds that a medical examination is 
required in order to reconcile the various diagnoses of 
record and provide an opinion regarding whether the Veteran 
has any psychiatric disability related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the Veteran for a psychiatric 
disability.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2. The AMC/RO should compile all 
information regarding the Veteran's 
claimed stressors, including any 
statements provided by the Veteran, and 
submit this information to the U.S. Army 
and Joint Services Records Research 
Center (JSRRC).  The AMC/RO should 
request that the JSRRC attempt to verify 
the claimed stressors.  If unable to 
provide such information, the JSRRC 
should be asked to identify the agency or 
department that may provide such 
information and follow-up inquiries 
should be conducted accordingly. 

3. Thereafter, the record should be 
reviewed and specific determinations 
provided as to which specific stressor 
events, if any, have been verified.  In 
reaching these determinations, any 
credibility questions raised by the 
record should be addressed.  

4.  The Veteran should be afforded a VA 
examination by a psychiatrist to 
determine the etiology of any psychiatric 
disability.  Following examination of the 
Veteran and a review of the record, the 
psychiatrist should identify any current 
psychiatric disability.  In regard to any 
such diagnosed disability, the 
psychiatrist should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that such disability is related to 
service, to include any verified stressor 
event.  The examining psychiatrist should 
be informed as to which of the claimed 
stressor events have been verified.  

The examiner should review the claims 
file prior to the evaluation. A notation 
to the effect that this record review 
took place should be included in the 
report of the examiner.  The examination 
must be conducted following the protocol 
in VA's Disability Worksheet for VA 
Initial Posttraumatic Stress Disorder 
Examination, revised on April 2, 2007.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After ensuring that the development 
is complete, re-adjudicate the claim.  If 
not fully granted, issue a supplemental 
statement of the case before returning 
the claim to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


